
	
		III
		111th CONGRESS
		2d Session
		S. RES. 373
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Mr. Crapo (for himself,
			 Mr. Lieberman, Mr. Barrasso, Mr.
			 Vitter, Mr. Inhofe,
			 Ms. Klobuchar, Mr. Whitehouse, Mr.
			 Risch, and Mr. Cochran)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			January 25, 2010
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Designating the month of February 2010 as
		  National Teen Dating Violence Awareness and Prevention Month.
		  
	
	
		Whereas
			 dating, domestic, and sexual violence affect women regardless of their age, and
			 teens and young women are especially vulnerable;
		Whereas, approximately 1 in 3 adolescent
			 girls in the United States is a victim of physical, emotional, or verbal abuse
			 from a dating partner, a figure that far exceeds victimization rates for other
			 types of violence affecting youth;
		Whereas
			 nationwide, 1 in 10 high school students (9.9 percent) has been hit, slapped,
			 or physically hurt on purpose by a boyfriend or girlfriend;
		Whereas
			 more than 1 in 4 teenagers have been in a relationship where a partner is
			 verbally abusive;
		Whereas
			 20 percent of teen girls exposed to physical dating violence did not attend
			 school because the teen girls felt unsafe either at school, or on the way to or
			 from school, on 1 or more occasions in a 30-day period;
		Whereas
			 violent relationships in adolescence can have serious ramifications for victims
			 by putting the victims at higher risk for substance abuse, eating disorders,
			 risky sexual behavior, suicide, and adult revictimization;
		Whereas
			 being physically and sexually abused leaves teen girls up to 6 times more
			 likely to become pregnant and more than 2 times as likely to report a sexually
			 transmitted disease;
		Whereas
			 nearly 3 in 4 children ages 11 to 14 (referred to in this preamble as
			 tweens), say that dating relationships usually begin at age 14
			 or younger and about 72 percent of eighth and ninth graders report
			 dating;
		Whereas
			 1 in 5 tweens say their friends are victims of dating violence and nearly
			 1/2 of tweens who are in relationships know friends who
			 are verbally abused;
		Whereas
			 more than 3 times as many tweens (20 percent) as parents of tweens (6 percent)
			 admit that parents know little or nothing about the dating relationships of
			 tweens;
		Whereas
			 teen dating abuse most often takes place in the home of 1 of the
			 partners;
		Whereas
			 a majority of parents surveyed believe they have had a conversation with their
			 teen about what it means to be in a healthy relationship, but the majority of
			 teens surveyed said that they have not had a conversation about dating abuse
			 with a parent in the past year;
		Whereas
			 digital abuse and sexting is becoming a new frontier for teen
			 dating abuse;
		Whereas
			 1 in 4 teens in a relationship say they have been called names, harassed, or
			 put down by their partner through cellphones and texting;
		Whereas
			 3 in 10 young people have sent or received nude pictures of other young people
			 on their cell or online, and 61 percent who have sexted report
			 being pressured to do so at least once;
		Whereas
			 targets of digital abuse are almost 3 times as likely to contemplate suicide as
			 those who have not encountered such abuse (8 percent vs. 3 percent), and
			 targets of digital abuse are nearly 3 times more likely to have considered
			 dropping out of school;
		Whereas
			 the severity of violence among intimate partners has been shown to be greater
			 in cases where the pattern of violence has been established in
			 adolescence;
		Whereas
			 primary prevention programs are a key part of addressing teen dating violence
			 and many successful community examples include education, community outreach,
			 and social marketing campaigns that also understand the cultural
			 appropriateness of programs;
		Whereas
			 skilled assessment and intervention programs are also necessary for youth
			 victims and abusers; and
		Whereas
			 the establishment of National Teen Dating Violence Awareness and Prevention
			 Month will benefit schools, communities, and families regardless of
			 socioeconomic status, race, or sex: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the month of February 2010, as
			 National Teen Dating Violence Awareness and Prevention
			 Month;
			(2)supports communities to empower teens to
			 develop healthier relationships; and
			(3)calls upon the people of the United States,
			 including youth and parents, schools, law enforcement, State and local
			 officials, and interested groups to observe National Teen Dating Violence
			 Awareness and Prevention Month with appropriate programs and activities that
			 promote awareness and prevention of the crime of teen dating violence in their
			 communities.
			
